Cooperation between the special intervention units of the Member States (debate)
The next item is the debate on the report by Mr França, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the initiative of the Republic of Austria with a view to adopting a Council decision on the improvement of cooperation between the special intervention units of the Member States of the European Union in crisis situations (15437/2006 - C6-0058/2007 -.
rapporteur. - (PT) The face of the old Europe has changed. Today the European Union, with 27 Member States and nearly 500 million inhabitants, is facing complex and stimulating challenges, requiring us to adopt an ever broader world view and a stance that is very attentive to issues such as peacekeeping, security, stability, freedom and the exercise of democracy. As immortalised by Victor Hugo's wisdom, it requires us to know how much of the future can be introduced into the present, as the secret of great government. It is therefore the scope and major challenge of this report - the challenge of the security of persons and property in the EU area - and is an issue in the everyday lives of Europeans. I am talking about security, specifically, today and tomorrow, every day, in the streets, at work, at leisure and at home, on land, at sea, in the air. It is the security of our common space that, without being imposed, guarantees and underpins freedom in a balanced society.
Freedom is a cornerstone, a fundamental value of the Union; security is a tool in the service of well-being, it offers stability and safeguards freedom. Freedom as a value and security as a tool are essential to the European project. Austria's initiative, taken up by the Portuguese Presidency and which gave rise to the Council Decision, provides for the improvement of cooperation between the special intervention units of the European Union in crisis situations. It is a good and necessary initiative. This initiative also complements Prüm, since that Treaty provides for cooperation only in the event of natural disasters or serious accidents. My report proposed 11 amendments to the proposal for a decision which also establishes a minimum general framework for possible cooperation in man-made crises, hijacking, terrorist attacks, etc.; i.e. man-made crisis situations presenting a serious direct physical threat to persons, property, infrastructure or institutions.
In the proposal, cooperation in terms of training, preparation and action by special intervention units is always a possibility and the Member State may or may not request cooperation, indicating what type of assistance it requires. The effectiveness and promptness of interventions will always depend on the degree of preparedness, coordination, linkage and the existence of uniform methods in the modus operandi of the intervention units, which is why I propose, firstly, the possibility of joint training and exercises, and secondly, that the training and exercises be funded from the budget of the European Union, pursuant to Articles 30, 32 and 34 of the Treaty on European Union. I would also point out that, in our understanding, the rules on civil and criminal liability applicable in the event of joint operations must be the same as in the Prüm Decision.
Mr President, fellow Members, this Council Decision is very important. It is a common solution to common issues and threats facing all Member States. It is a solution that values the essential cooperation in preparing for and reacting to man-made crises, which are always unforeseen but always possible. Finally, I would like to highlight and offer my thanks for the institutional and technical cooperation I have been given and draw attention to the amendments proposed by Mr Díaz de Mera, Mr Demetriou and Mrs Iotova which have improved and enriched my draft report.
Vice-President of the Commission. - Mr President, I have supported this Austrian initiative, very well relaunched by the Portuguese Presidency, since the very beginning.
I firmly believe that practical and operational cooperation between special intervention units in the European Union is very important in order to deal with the threatening situation.
First of all, I would like to thank the rapporteur, Mr França, for the excellent work he has done on this dossier, and also the Committee on Civil Liberties, Justice and Home Affairs as a whole for the very useful amendments which are contained in the report.
I welcome the amendments suggested by Parliament which are aimed at improving the initiative. I would just like to mention the amendments to make sure that there is no overlap with the Prüm Decision or questions relating to fine-tuning the liability provisions or to redefining and clarifying the term 'crisis situations' or an amendment referring to the possibility of obtaining funding for common projects.
It should be remembered that special intervention units currently operate under the ATLAS network. They carry out joint training and exercises and we fund such projects. We have funded such activities from our budget since 2006 and my proposal for 2008 is to increase that funding for ATLAS up to EUR 900 000.
In conclusion, I reiterate my support for this report and I strongly wish for rapid progress on this dossier and quick adoption also by the Council.
on behalf of the PPE-DE Group. - (SL) This decision regarding cooperation between the Member States' special units for intervention in crisis situations is one of many documents which should increase the readiness and capability of the Member States to respond adequately to crisis situations, such as acts of terrorism. Action in crisis situations and in the fight against terrorism is a complex task that demands good cooperation among all the Member States.
A lot has been done so far in terms of establishing political and legal foundations and taking practical preventive measures. However, we have not adequately tackled the causes and roots of terrorism. That is why I am repeating my suggestion that the Council and the Commission should pay more attention to the roots and causes of terrorism. The first steps made in the field of information exchange have also been good, but not sufficient. So far, the difficulty has been in the substantial formal obstacles which would arise if a Member State in a crisis situation, say under terrorist attack, asked another Member State for help.
To take more effective action in crisis situations, it is necessary for the authorities in the Member States to cooperate with each other. In particular, it is necessary for their special units to be familiar with and cooperate with one other. This decision opens up scope for cooperation in the event of the most serious acts of terrorism, i.e. in real crisis situations. It enables a State, when asked, to provide help through its special units. This will in no way threaten the sovereignty of the other State, it will simply be helping it. This is important not only because of circumstances in practice, but also because it enforces one of the fundamental values of the European Union - solidarity. My Group supports this decision and we hope that it will receive a huge vote in favour. I would like to thank the rapporteur, Mr França, for his fine work.
Mr President, in discussing the draft legislative resolution on the initiative of the Republic of Austria with a view to adopting a Council decision on the improvement of cooperation between the special intervention units of the Member States of the European Union in crisis situations, one must bear in mind that no single Member State has all the means, resources and expertise at its disposal to deal effectively with all possible kinds of large scale threats or crisis situations requiring special intervention. It is therefore of crucial importance that each Member State be able to request the assistance of another Member State. This is particularly important first and foremost in combating terrorism, organised crime and cross-border crime and in the event of disasters and serious accidents.
I also hope, and this must be borne in mind, that Parliament's amendment will introduce a material safeguard against the unauthorised expansion of these simplified rules for cooperation 'by analogy' to the interactions with the agencies of third countries, in order to prevent abuses in, for example, dubious interventions, and so that such interventions are not in breach of Member States' rights.
on behalf of the GUE/NGL Group. - (EL) Mr President, the Austrian initiative and the Commission's report aim to further strengthen cooperation between special intervention units of the EU Member States and the organisation of joint operations in each Member State, allegedly to combat terrorist attacks. These operations are already included in the Prüm Convention, under which police forces will be completely free to intervene and carry out pursuit operations in the territory of each Member State, even with the use of arms.
For some years now the European Union has been a breeding ground of 'terror hysteria', insecurity and fear of an unseen enemy. Fundamental human rights and democratic freedoms are being drastically curtailed, allegedly in order to combat this enemy.
But who in fact is the enemy of the European Union? We have been hearing about terrorism for so many years; in reality, the European Union is trying to shield its policies and protect its economic and political system against opposition from the workers. Indeed, the report itself admits this. Whatever it says about terrorism and the like is theoretical: it legalises intervention and joint police operations even, so it claims, in cases where there is only a suspicion of criminal acts having been committed, or of a threat to property belonging to state infrastructures or organisations, or of unspecified offences. It is precisely this deliberately vague wording that can be used to justify intervention; it can even suppress traditional forms of popular mobilisation or protest, such as, for example, the symbolic take-over of roads and public buildings, large-scale strikes and the organisation of strike rallies.
Such, we believe, is the report's aim, and this is why we disagree. We oppose it. We are voting against the initiative and the report, and we call upon citizens to protect their individual and democratic rights.
- (DE) Mr President, specialists able to carry out tasks with an increased risk of danger doubtless make a valuable contribution to security - on that we are agreed! - just as planned and improved cooperation is an advantage in the event of a terrorist threat. Current developments are in some ways alarming, precisely because of the rising crime rate. Police stations are being closed and special units reduced while we are increasingly having to fight ever more unscrupulous criminal gangs rubbing their hands together with glee every time another border opens up. In this situation the EU still wants it to be as difficult as possible for responsible citizens to protect themselves with weapons and has contributed, with its mistaken multicultural visions, to a multi-crime society with no-go areas and the propensity to violence on the increase.
It is, of course, important that in preparing for a terrorist act the fight against criminal activity should not suffer. In my opinion we should put an end to the nonsense of siphoning off police officers for terrorist units and closing functioning special units only to create new special units - against gangs of youths, for instance.
- (DE) Mr President, Commissioner, unlike the previous speakers, I welcome this initiative and would preface it with the saying: 'good things take time!' This is because the Austrian initiative dates from an initiative by the Heads of State or Government in 2004 and addresses the issue of how each of the Member States can best be supported by special units in the event of a terrorist attack. It therefore has nothing to do with the matter raised by the previous speaker, nor do I understand the Confederal Group of the European United Left/Nordic Green Left, which simply dismisses this kind of initiative of mutual support through the use of special units.
We know that no Member State can in fact be permanently protected against all eventualities. Therefore, with this initiative Parliament has also been trying to find ways to provide the best possible, but above all the most rapid, cross-border assistance in a special case of this kind, and particularly in the event of terrorist attacks, hostage-taking and hijacking.
I particularly welcome Parliament's additional proposals because they make it easier to decide who, for example, should bear the costs at the end of the day, namely the Member State asking for help, or to decide which regulations should apply if officials are active in another Member State. This also includes regulations on liability. I welcome the fact that there are also joint training courses for combining these special units and then for improving their deployment, too, should they be needed. I congratulate the rapporteur. The Group of the European People's Party (Christian Democrats) and European Democrats will be supporting this initiative.
I can only grant speaking time by 'catch the eye' to Members who have not previously spoken during the debate, and I do not see anyone who has not spoken asking me for speaking time.
In addition, Mr Frattini has told me that he does not intend to speak on behalf of the Commission. Let us therefore give the rapporteur, Mr França, two minutes' speaking time to close this debate.
rapporteur. - (PT) I would first like to express my thanks for the references to my work, to the report and to colleagues on the committee of which I am a member, to Mr Frattini and the other Members who expressed their support for the report and for Austria's initiative and the decision by the Council and the Portuguese Presidency to continue it.
I would like to stress one aspect that seems very important to me. In this area, security - I repeat - security is a tool, it is not a value; it is a tool in the service of freedom and in the service of the effective and positive exercise of the fundamental rights specifically of EU citizens. And another aspect that seems no less important to me is that this decision will not favour any intervention, as was said here; this decision will promote a fundamental aspect of EU integration, namely cooperation between the Member States, and will also promote cooperation on joint training and exercises, and hence on prevention. Only when Member States ask one another will there be a possibility of action in specific crisis situations that arise and this will of course have to be assessed by the Member States concerned.
I also proposed support from the EU budget mainly to stimulate and foster cooperation in this area, as well as to provide some financial support to Member States that need it.
Finally, I would like to say that it is important to implement, execute and expedite it because crisis situations that threaten our security and hence our freedom in an EU Member State, can arise at any time, any day and undermine the confidence of all the EU's 500 million citizens.
Mr França, congratulations on your excellent report.
The debate is closed.
The vote will take place at 11 a.m.
Written statements (Rule 142)
in writing. -Together we have been working towards minimising the necessity of special intervention units. However good the units and their cooperation are, an ounce of prevention is still better than a pound of cure.
I believe that the certainty of coordinated and powerful response will go a long way towards making any hostage takers, terrorists or desperate criminals think twice.
This means that there should be no unnecessary obstacles, no incentives to compromise our security for the sake of procedural rules.
I think it is possible that the currently envisaged network of bilateral agreements will serve our needs adequately. Only close neighbours can guarantee rapid reaction, which mostly goes together with the need for special intervention.
On the other hand, in the case that several Member States are attacked simultaneously, as is the clear possibility with cyber-attacks, we do need transparency and a certain consistency of arrangements throughout the European Union.
This report is a part of complex equation, the result of which might change as new data comes in. We should not view the current arrangement as permanent one. We must be ready to develop this cooperation into a Community policy.
My congratulations to the rapporteur.
(The sitting was suspended at 10.50 a.m. and resumed at 11 a.m.)
Ladies and gentlemen, yesterday a comment was made by Martin Schulz to another Member here in the House - Hans-Peter Martin - the substance of which was very specific. The President cannot therefore accept the substance of this statement. I am disallowing the substance and am censuring the substance of this statement.